Citation Nr: 0033328	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has established that the individual on 
whose service her claim is predicated meets the basic 
eligibility requirements for Department of Veterans Affairs 
(VA) benefits.




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for VA benefits.  
The appellant is the surviving spouse of an individual upon 
whose service the claim for VA benefits is made.


FINDING OF FACT

The appellant's husband is not shown to have had active 
military, naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.



CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Substantive Appeal in this case the appellant 
essentially contends that her husband had service which 
should qualify her for VA benefits.  More specifically, she 
assets that her husband "was a former Civilian Employee, 
driver of a Transportation Company, that was forcibly 
Commanded by the US Government during the II World War. . . 
."  Further, she appears to relate that her husband was 
later inducted into military service ["enducted in the line 
of duty in Bataan by an Army Officer"], and that he was 
later a prisoner of war for more than 30 days.  The appellant 
has submitted no documentary evidence to substantiate these 
contentions.

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member upon 
whose service such benefits are predicated has attained the 
status of a veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998).  Eligibility for VA benefits is based on statutory 
and regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, and certain claims for death benefits based on such 
service, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the United States service department has 
certified that the appellant's husband did not have valid 
military service for purposes of eligibility for VA benefits.  
In a February 1999 response from the United States Army 
Reserve Personnel Center (ARPERCEN), the service department 
that maintains records pertaining to Philippine service 
personnel, to the RO's Request for Information pertaining to 
the appellant's husbands service, ARPENCEN certified that:  
"Subject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  As the 
United States Court of Appeals for Veterans Claims noted in 
the Duro case, it is clear from the provisions of 
38 C.F.R. § 3.203 that VA has made service department 
verification a requirement for establishing that a VA 
claimant, or the individual upon whose service a claim is 
made, served in the U.S. Armed Forces, or in this case, in 
the Philippine Commonwealth Army in the service of the U.S. 
Armed Forces.  The Court concluded that, "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 
2 Vet. App. at 532.  

If the appellant believes that the certification from the 
service department is in error, however, her recourse is with 
the service department.  See Harvey v. Brown, 6 Vet. App. 416 
(1994).  Accordingly, in the absence of appropriately 
verified service of the appellant's husband for VA purposes, 
basic eligibility for benefits has not been established and 
the appeal must be denied.  

One last matter, on November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126), which broadly defines VA claimants, modifies 
the circumstances under which VA's duty to assist claimants 
applies, and provides how that duty is to be discharged.  The 
Board is satisfied in this case that the request to ARPERCEN 
and the response from this governmental agency meet any 
requirements for VA assistance in connection with this claim 
under the recent legislation.  The Board concludes that any 
further assistance in seeking verification of qualifying 
service at this time would be futile.  


ORDER

The appeal is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

